On Motion of Mr. Parsons Ordered that these two Causes be set down for a hearing on Thursday the 4. of April next.
On reading the Petition of Mr. Thomas Heyward Attorney8 at Law praying to be admitted a Solicitor of this Court Ordered that the Prayer of said Petition be granted and that the Name of the said Thomas Heyward be inrolled amongst the Names of the Solicitors thereof.

 Thomas Heyward (1746-1809), of White Hall Plantation, founder and first president of the South Carolina Agricultural Society, and later to be a signer of the Declaration of Independence, was admitted to Middle Temple in 1765, and to the Charleston bar in 1771. In 1778 he was made a circuit judge, but with the coming of the war to South Carolina, he became a soldier, again serving as judge 1784-1789. Like his father, Daniel Heyward, he was one of the wealthiest planters in South Carolina. See Dictionary of American Biography.